Third District Court of Appeal
                               State of Florida

                         Opinion filed October 24, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2560
                         Lower Tribunal No. 13-27204
                             ________________

                               Borris Moralez,
                                    Petitioner,

                                        vs.

Marydell Guevara, Director, Miami-Dade County Corrections and
     Rehabilitation Department and The State of Florida,
                                  Respondents.



      A Case of Original Jurisdiction – Habeas Corpus

     Carlos J. Martinez, Public Defender, and James Moody, Assistant Public
Defender, for petitioner.

      Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Senior Assistant
Attorney General, for respondents.


Before SHEPHERD C.J., and WELLS, and EMAS, JJ.

      WELLS, Judge.
      Petitioner Borris Moralez asks this court to issue a writ of habeas corpus and

order the circuit court to grant his immediate release in case F13-27204B. We

grant Moralez’s petition for writ of habeas corpus only insofar as we remand to the

trial court for an expedited bond hearing pursuant to section 907.041(4)(c), Florida

Statutes (2014), and the applicable provisions of Florida Rules of Criminal

Procedure 3.131 and 3.132.      Moralez shall remain in detention pending the

outcome of the hearing.

       Petition is granted; remanded for an expedited bond hearing.*



  *This opinion shall take effect immediately notwithstanding the filing or

disposition of any motion for rehearing.




                                           2